 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MIGUEL ENRIQUE DIAZ,                               No. 2:15-cv-2083 KJM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    ASSOCIATE WARDEN HURLEY, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 3, 2019, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. On July 24, 2019, plaintiff was

23   granted thirty days in which to file objections. On August 26, 2019, plaintiff was granted an

24   additional fifteen days in which to file objections. This latest deadline has now passed, and no

25   party has filed objections to the findings and recommendations.

26                  The court presumes that any findings of fact are correct. See Orand v. United

27   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

28   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations
                                                         1
 1   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]
 2   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 3   supported by the record and by the proper analysis.
 4          1. The findings and recommendations filed July 3, 2019, are adopted in full; and
 5          2. Plaintiff’s motion to vacate (ECF No. 56) is denied.
 6   DATED: September 30, 2019.
 7

 8
                                                     UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
